DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 26-27 and the dependent claims thereof are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the limitations of “(A) executing a first procedure, wherein the first procedure comprises: (i) preparing the quantum system in a state Ѱ, (ii) applying D1 = T1 to the quantum system, (iii) for each respective clock cycle t in one or more clock cycles t ͼ {2,...,m+1}, (a) applying H to the quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate Dt = TtGHTƗt-1HƗ to the quantum system, wherein Dt is an element of the first subset of elementary gates,(iv) performing a measurement readout procedure R on the quantum system; and (B) repeating the first procedure for (i) one or more values of             
                
                    
                        T
                    
                    →
                
            
         or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates,              
                
                    
                        T
                    
                    →
                
            
        = (T1,... , Tm, Tm+1 = I), and T1, ..., Tm are elements of Ͳ.”. It is submitted that such said limitations are based on quantum circuit qubits complex vector states matrix operations.
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind depending on the complexity of the quantum algorithm involved but for the recitation of generic computer component of “logic/computer/processor/quantum system”. That is, other than reciting “logic/computer/processor/quantum system,” nothing in the claim element precludes the step from practically being performed in the mind depending on the complexity of the algorithm involved. For example, but for the “logic/computer/processor/quantum system” language, said aforementioned limitations in the context of this claim can encompasses the user manually calculating the amount of use 
Moreover, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element of: “estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set, and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (1H1), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates”. The processor in both steps is recited at a high-level of generality (i.e., machine computer system quantum gate or quantum logic receiving a problem and solution the problem (i.e. estimating error)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a  quantum gates circuit logic to perform claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component (i.e. quantum gate circcuit logic). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1, 26-27 recite the limitation "the quantum system" in line 10 of each claim. However, prior to the claimed limitations of "the quantum system" there is no antecedent claim limitations of "a quantum system" rather the suspected claimed limitations are "an n-qubit quantum system". Thus, there is insufficient antecedent basis for this limitation (i.e. "the quantum system") in the claims.
Claims 1, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, all states vector matrix elements of applying a gate of                       Dt = TtGHTƗt-1 HHƗ to the quantum system are not clearly defined. For example, it is unclear to the examiner what they transformed quantum complex vector matrix or operator of TƗ and HƗ represent or are set to represent with respect to original subset matrices T and H. For the following rejections it is best understood by the examiner that TƗ and HƗ are Hermitian conjugate or adjoint of the T or H matrices
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 12-15, 18-19, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schoennenbeck et al. (US 20180107939 A1 hereinafter referred to as “Schoennenbeck”).
With respect to claim 1, Schoennenbeck discloses, in Figs.1-4, a method for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set and the gate set comprises a first subset of elementary gates (G) (see Par.[0055]-[0058] wherein n-qubit gate module set M including see Par.[0020]-[0044] wherein set of gate G unitary matrices over ring R comprising finite set GED of unitaries over ring R and GL set of all unitaries over ring R that map L to itself and algorithm G=GEDUGL is disclosed; see Par.[0076]-[0095] and [0111] wherein GED={CT3CƗ:CͼC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pͼ P UPUƗ}), and a second subset of elementary gates k(g,H):gͼZN, H is an acelian subgroup} and GED={CUCƗ:C is from CliffordN and U is from G’}; see Par.[0102]-[0103] and [0108] wherein wherein quantum system algorithm includes n-fold tensor product of unitary matrices over the ring), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the quantum system in a state Ѱ (see step 202 of Fig.2 and Par.[0019]-[0023], [0131]-[0133] wherein state preparation algorithm including includes receiving a unitary and a basis set of unitaries), (ii) applying D1 = T1  (i.e. M=L or G=GL) to the quantum system (see Fig.2, steps 204, 206 and 208, Par.[0133] wherein At 204, the module L is generated along with the module UL At 206, a circuit sequence is initialized, and at 208, it is determined whether L and M are equal), (iii) for each respective clock cycle t in one or more clock cycles t ͼ {2,...,m+1}, (a) applying H to the quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate G=GEDUGL=CT3CƗUPUƗGL to the quantum system, wherein Dt/G is an element of the first subset of elementary gates (even though Schoennenbeck does not explicitly disclose quantum algorithm applying gate Dt = TtGHTƗt-1HƗ it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Schoennenbeck to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations),(iv) performing a measurement readout procedure R on the quantum system; and (B) repeating the first procedure for (i) one or more values of                         
                            
                                
                                    T
                                
                                →
                            
                        
                    or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates,                         
                            
                                
                                    T
                                
                                →
                            
                        
                     = (T1,... , Tm, Tm+1 = 1), and T1, ..., Tm are elements of T (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences).
With respect to claim 2, Schoennenbeck discloses, in Figs.1-4, the method, wherein T is a unitary 1-design (see Par.[0080]-[0082] wherein C representing Clifford unitary matrices and unitary matrix T are disclosed).
With respect to claim 4, Schoennenbeck discloses, in Figs.1-4, the method, wherein the method further comprises compiling one or more additional operations Pt into a Dt in an instance of the first procedure subject to the constraint Dt = TtPtGHTt_1Ht, wherein P' is an element of the first set of elementary gates, and the method is repeated for one or more values of the Pt (see Par.[0055]-[0058], [0076]-[0095] and [0111] wherein applying a gate G=GEDUGL=CT3CƗUPUƗGL to the quantum system, wherein Dt/G is an element of the first subset of elementary gates; even though Schoennenbeck does not explicitly disclose quantum algorithm applying gate Dt = TtGHTƗt-1HƗ  it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Schoennenbeck to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations).
With respect to claim 5, Schoennenbeck discloses, in Figs.1-4, the method, wherein the method further comprises: compiling an additional n-qubit Pauli matrix that commutes with P into D1 in an instance of the first procedure subject to the constraint that D1 = T1GP', and repeating the method for one or more values of P' (see Par.[0055]-[0058], [0076]-[0095] and [0111] wherein applying a gate G=GEDUGL=CT3CƗUPUƗGL to the quantum system, wherein Dt/G is an element of the first subset of elementary gates; even though Schoennenbeck does not explicitly disclose quantum algorithm applying gate Dt = TtGHTƗt-1HƗ  it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Schoennenbeck to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations; see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences).
With respect to claim 6, Schoennenbeck discloses, in Figs.1-4, the method, the method further comprising inferring one or more properties of the error in the circuit using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P', Q',                         
                            
                                
                                    T
                                
                                →
                            
                        
                     and µ, or any function of the readout values.
With respect to claim 9, Schoennenbeck discloses, in Figs.1-4, the method, wherein the gate set collectively enables universal quantum computation on the n-qubit quantum system (Par.[0076]-[0095] and 
With respect to claim 10, Schoennenbeck discloses, in Figs.1-4, the method, wherein the subset T consists of n-fold tensor products of Clifford operations on the n-qubit system, and the second subset of elementary gates comprises Clifford operations (see Par.[0080]-[0081], [0089], [0096] wherein Clifford group).
With respect to claim 12, Schoennenbeck discloses, in Figs.1-4, the method wherein the n-qubit system consists of between 3 to 20 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3CƗ:CͼC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pͼ P UPUƗ} n-qubit maybe chosen to be 3 to 20-qubit).
With respect to claim 13, Schoennenbeck discloses, in Figs.1-4, the method wherein the n-qubit system consists of between 51 and 100 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3CƗ:CͼC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pͼ P UPUƗ} n-qubit maybe chosen to be 51 to 100-qubit).
With respect to claim 14, Schoennenbeck discloses, in Figs.1-4, he method of claim 1, wherein the n-qubit system consists of either 5, 16, 17, or 49 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3CƗ:CͼC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pͼ P UPUƗ} n-qubit maybe chosen to be 5, 16, 49-qubit).
With respect to claim 15, Schoennenbeck discloses, in Figs.1-4, he method of claim 1, wherein the n-qubit system comprises more than 100 qubits (Par.[0076]-[0095] and [0111] wherein GED={CT3CƗ:CͼC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pͼ P UPUƗ} n-qubit maybe chosen to be 100-qubit).
With respect to claim 18, Schoennenbeck discloses, in Figs.1-4, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P', Q',                         
                            
                                
                                    T
                                
                                →
                            
                        
                     and µ, or a function of the readout values, to determine a capacity of the circuit to perform a quantum algorithm on the n-qubit quantum system (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or 
With respect to claim 19, Schoennenbeck discloses, in Figs.1-4, he method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P', Q', T and y, or a function of the readout values, to determine a capacity of the circuit to perform an information processing task on the n-qubit quantum system (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences).
With respect to claim 21, Schoennenbeck discloses, in Figs.1-4, the method, wherein the using determines the capacity of the circuit without randomized compiling invoked.
With respect to claim 26, Schoennenbeck discloses, in Figs.1-4, a nontransitory computer readable storage medium and one or more computer pro- grams embedded therein for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set and the gate set comprises a first subset of elementary gates (G) (see Par.[0055]-[0058] wherein n-qubit gate module set M including see Par.[0020]-[0044] wherein set of gate G unitary matrices over ring R comprising finite set GED of unitaries over ring R and GL set of all unitaries over ring R that map L to itself and algorithm G=GEDUGL is disclosed; see Par.[0076]-[0095] and [0111] wherein GED={CT3CƗ:CͼC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pͼ P UPUƗ}), and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Par.[0098]-[0110] wherein gate set G’ matrix exponentiation G’={ck(g,H):gͼZN, H is an acelian subgroup} and GED={CUCƗ:C is from CliffordN and U is from G’}; see Par.[0102]-[0103] and [0108] wherein wherein quantum system algorithm includes n-fold tensor product of unitary matrices over the ring), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the quantum system in a state Ѱ (see step 202 of Fig.2 and Par.[0019]-[0023], [0131]-[0133] wherein state preparation algorithm including includes receiving a unitary ⃗or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T1,... , Tm, Tm+1 = 1), and T1, ..., Tm are elements of T (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences).
With respect to claim 27, Schoennenbeck discloses, in Figs.1-4, a computer system for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set and the gate set comprises a first subset of elementary gates (G) (see Par.[0055]-[0058] wherein n-qubit gate module set M including see Par.[0020]-[0044] wherein set of gate G unitary matrices over ring R comprising finite set GED of unitaries over ring R and GL set of all unitaries over ring R that map L to itself and algorithm G=GEDUGL is disclosed; see Par.[0076]-[0095] and [0111] wherein GED={CT3CƗ:CͼC3 (C3=Clifford group C3 of unitary matrices over ring)}, GL=N-qubit Clifford group CliffordN={U: for all Pͼ P UPUƗ}), and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Par.[0098]-[0110] wherein gate set G’ matrix ⃗or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary gates, T = (T1,... , Tm, Tm+1 = 1), and T1, ..., Tm are elements of T (see Figs.3-4, Par.[0134]-[0139] wherein quantum algorithm into a sequence of quantum circuits including readout or measurement monitoring component is disclosed; see Fig.2, steps 208, 710, Par.[0057], [0112], [0117], [0133], wherein rewrite clock loop n>2 sequences).
Claims 1-2, 4, 6, 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wallman et al. (Pro. No. 62/258,231 (or US 2017/0308803 A1)).
With respect to claim 1, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, a method for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum 1 = T1 to the quantum system (see Par.[0032], [0042]-[0043] and [0064] wherein a universal quantum computer, with preparation state where it can generally create any coherent state in the Hilbert space and configured to measure the state of the quantum system in a suitable basis), (iii) for each respective clock cycle t in one or more clock cycles t ͼ {2,...,m+1} (see Par.[0021], [0029] and [0118] wherein randomized gate sequence at each clock cycle of multiple clock cycle can be computed from information that is local in space and time), (a) applying H to the quantum system, wherein H is an elementary gate in the second subset of elementary gates, and then (b) applying a gate CTGTC a gate to the quantum system, wherein Dt is an element of the first subset of elementary gates (see Figs.4B-4C, Par. [0051], [0055]-[0058] wherein quantum circuit applying gate operation of Cn,kTn,k,εGkTn,kƗGkCn,k+1; even though Wallman does not explicitly disclose quantum algorithm applying gate Dt = TtGHTƗt-1HƗ it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Wallman to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations), (iv) performing a measurement readout procedure R on the quantum system (see Fig.1, Par.[0024]-[0027] wherein quantum system includes compiler capable to perform measurement readout procedure); and (B) repeating the first procedure for (i) one or more values of                         
                            
                                
                                    T
                                
                                →
                            
                        
                     or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary                          
                            
                                
                                    T
                                
                                →
                            
                        
                    = (T1,... , Tm, Tm+1 = I), and T1, ..., Tm are elements of T (see Figs.1-2, Par.[0030] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and Par.[0043] wherein repeating clock between step 208: different set of errors 
With respect to claim 2, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein T is a unitary 1-design (see Par.[0081] wherein a unitary 1-design for sum is independent of the choice of T is disclosed).
With respect to claim 4, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the method further comprises compiling one or more additional operations P’t into a Dt in an instance of the first procedure subject to the constraint Dt = TtP’tGHTƗt-1HƗ, wherein P' is an element of the first set of elementary gates, and the method is repeated for one or more values of the P’t (see Figs.4B-4C, Par. [0051], [0055]-[0058] wherein quantum circuit applying gate operation of Cn,kTn,k,εGkTn,kƗGkCn,k+1; even though Wallman does not explicitly disclose quantum algorithm applying gate Dt = TtP’tGHTt-1ƗHƗ  it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Wallman to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations).
With respect to claim 5, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the method further comprises: compiling an additional n-qubit Pauli matrix that commutes with P into D1 in an instance of the first procedure subject to the constraint that D1 = T1GP', and repeating the method for one or more values of P' (see Par.[0038], [0071], [0073], [0076], [0081]-[0085] and [0094] wherein random gates can be virtual random Pauli gates and set of easy gate generated by Pauli gates or Pauli operator are disclosed; (see Figs.4B-4C, Par. [0051], [0055]-[0058] wherein quantum circuit applying gate operation of Cn,kTn,k,εGkTn,kƗGkCn,k+1; even though Wallman does not explicitly disclose quantum algorithm applying gate Dt = D1 = T1GP’  it would have been obvious by a mathematical demonstration to transform the applying gate algorithm of Wallman to obtain claimed gate algorithm in order to provide more simplistic algorithm for calculation thereby further reducing noise within computational calculations).
With respect to claim 6, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising inferring one or more properties of the error in the circuit using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q,                         
                            
                                
                                    T
                                
                                →
                            
                        
                     and p, or any function of the readout values (see Fig.1, Par.[0024]-[0027] wherein quantum system includes compiler capable to perform measurement readout procedure).
With respect to claim 9, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the gate set collectively enables universal quantum computation on the n-qubit quantum system (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed).
With respect to claim 10, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the subset T consists of n-fold tensor products of Clifford operations on the n-qubit system, and the second subset of elementary gates comprises Clifford operations (see Par.[0068], [0076], [0082] wherein averaging over                         
                            
                                
                                    T
                                    k
                                
                                →
                            
                        
                     with this relabeling reduces the noise in the final round of single-qubit Clifford gates and the measurement is disclosed).
With respect to claim 11, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the subset T consists of a n-fold tensor products of dihedral operations operations on the n-qubit system (see Par.[0116], [0118] wherein virtual random gates can include virtual random Pauli gates or dihedral gates).
With respect to claim 12, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the n-qubit system consists of between 3 to 20 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, n=3 to 20).
With respect to claim 13, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the n-qubit system consists of between 51 and 100 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, 51<n<100).
With respect to claim 14, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the n-qubit system consists of either 5, 16, 17, or 49 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, n=5, 16-17 or 49).
With respect to claim 15, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method of, wherein the n-qubit system comprises more than 100 qubits (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed; here, n>100).
With respect to claim 16, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein a property in the one or more properties of the error in the circuit that is inferred is an average error rate associated with the gates H in a clock cycle in the circuit (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed).
With respect to claim 17, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein a property in the one or more properties of the error in the circuit that is inferred is an average error rate associated with the gates HG or GH in a clock cycle in the circuit (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed).
With respect to claim 18, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P', Q', T and µ, or a function of the readout values, to determine a capacity of the circuit to perform a quantum algorithm on the n-qubit quantum system (see Fig.1, Par.[0024]-[0027] wherein quantum system includes compiler capable to perform measurement readout procedure).
With respect to claim 19, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over any combination of P, Q, P', Q', T and µ, or a function of the readout values, to determine a capacity of the circuit to perform an information processing task on the n-qubit quantum system (see Fig.1, Par.[0024]-[0027] wherein quantum system includes compiler capable to perform measurement readout procedure).
With respect to claim 20, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the using determines the capacity of the circuit with randomized compiling invoked (see Par.[0018]-[0019], [0022]-[0023], [0067], [0075], [0079], [0088], [0099] wherein randomized compiling 
With respect to claim 21, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, wherein the using determines the capacity of the circuit without randomized compiling invoked (see Par.[0031], [0070] and [0088] wherein the quantum information processor 114 can be a universal quantum computer, or the quantum information processor can be a quantum computer without universal quantum computation capabilities).
With respect to claim 22, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over a combination of P, Q, P', Q', T and µ, or any function of the readout values, to determine a property of the error in the output, comprising the accuracy or precision, of a quantum circuit that implements a quantum algorithm or other information processing task with or without randomized compiling (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed; see Par.[0018]-[0019], [0022]-[0023], [0067], [0075], [0079], [0088], [0099] wherein randomized compiling technique, where the randomization should ideally be performed independently for each run of a given bare circuit see Par.[0031], [0070] and [0088] wherein the quantum information processor 114 can be a universal quantum computer, or the quantum information processor can be a quantum computer without universal quantum computation capabilities).
With respect to claim 23, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over a combination of P, Q, P', Q', T, and µ, or a function of the readout values, to determine a correlation in a locality of a noise or a cross-talk error between qubits within the n-qubit system, within one clock cycle within the circuit (see Par.[0018], [0059], [0064], [0067] and [0099] wherein quantum information processing average error rate via gate fidelity is disclosed; see Par.[0018]-[0019], [0022]-[0023], [0067], [0075], [0079], [0088], [0099] wherein randomized compiling technique, where the randomization should ideally be performed independently for each run of a given bare circuit see Par.[0031], [0070] and [0088] wherein the quantum information processor 114 can be a universal 
With respect to claim 24, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from the measurement readout procedure R over a combination of P, Q, P', Q', T, and µ, or a function of the readout values, to determine a correlation in a noise between qubits, across different clock cycles within the circuit, wherein the noise comprises non-Markovian noise (see Par.[0101] wherein noise that remains non-Markovian on a time-scale longer than a typical gate time).
With respect to claim 25, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, the method, the method further comprising: using a distribution of the readout values obtained from a measurement readout procedure R over any combination of P, Q, P', Q', T, and µ, or any function of the readout values, to estimate an error rate per cycle in the circuit that is associated with one or more distinct Pauli errors or Pauli-weights (see Par.[0033], [0063], [0099]-[0100] wherein general noise models to be obtained directly from threshold estimates for Pauli noise).
With respect to claim 26, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, a nontransitory computer readable storage medium and one or more computer pro- grams embedded therein for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed), and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor product of a plurality of single qubit gates (see Par.[0071]-[0072] wherein the universal quantum computation with transversal elementary T gate includes n-fold tensor product of a plurality of single qubit gates; see Par.[0074] wherein C denote the group generated by the easy gates and assume that it contains a subset T; see Fig.4B, Par.[0051], [0054]-[0060] wherein twirling gate set T is disclosed), the method comprising: (A) executing a first procedure, wherein the first procedure comprises: (i) preparing the quantum system in a state Ѱ, (ii) applying D1 = T1 to the quantum system (see Par.[0032], [0042]-[0043] and [0064] ⃗ or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary  T ⃗= (T1,... , Tm, Tm+1 = I), and T1, ..., Tm are elements of T (see Figs.1-2, Par.[0030] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and Par.[0043] wherein repeating clock between step 208: different set of errors may be produced by executing each distinct modified quantum-logic gate sequence and step 204: the set of virtual random gates applied).
With respect to claim 27, Wallman discloses, in Figs.1-2, 3A-3C, 4A-4E and 5-7, a computer system for estimating a property of an error in a circuit configured for implementation on an n-qubit quantum system, wherein n is a positive integer of three or greater, the circuit comprises a gate set (see Par.[0032] wherein quantum information processor of n-qubits in a 2n-dimensional Hilbert space defined by a quantum system is disclosed), and the gate set comprises a first subset of elementary gates (G) and a second subset of elementary gates (H), wherein the first subset of elementary gates comprises a third subset (T) of elementary gates, wherein each respective elementary gate in T consists of an n-fold tensor ⃗ or (ii) one or more states Ѱ or (iii) one or more measurement readout procedures R, wherein m is a positive integer greater than 1, G is an element of the first subset of elementary  T ⃗= (T1,... , Tm, Tm+1 = I), and T1, ..., Tm are elements of T (see Figs.1-2, Par.[0030] wherein quantum repeater that performs quantum error correction in an optical network used for quantum key distribution scheme and Par.[0043] wherein repeating clock between step 208: different set of errors may be produced by executing each distinct modified quantum-logic gate sequence and step 204: the set of virtual random gates applied).
Allowable Subject Matter
9.	Claims 3 and 7 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter of claims 3 and 7: none of the prior art on record teaches suggests or renders obvious, either alone or in combination the limitations of claims 3 or 7.
Citation of Pertinent Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record cited on PTO-892 are deemed pertinent as closely related arts to the disclosure of present Invention.
Examiner’s Telephone/Fax Contacts
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818